Exhibit 10.2

 

  March 5, 2011

Michael Ashby

23 Sessions Road

Lafayette, CA 94549

Dear Michael:

On behalf of Calix, Inc. (the “Company”), I am pleased to offer you this
employment agreement for the full time position of Executive Vice President and
Chief Financial Officer of the Company.

The terms of your position with the Company are as set forth below:

1. Position.

(a) You will serve as the Executive Vice President and Chief Financial Officer
of the Company, working out of the Company’s headquarters office in Petaluma,
California. You will report directly to the President and Chief Executive
Officer of the Company.

(b) You agree to the best of your ability and experience that you will at all
times loyally and conscientiously perform all of the duties and obligations
required of and from you pursuant to the express and implicit terms hereof, and
to the reasonable satisfaction of the Company. During the term of your
employment, you further agree that:

(1) you will devote all of your business time and attention to the business of
the Company,

(2) the Company will be entitled to all of the benefits and profits arising from
or incident to all such work services and advice,

(3) you will not render commercial or professional services of any nature to any
person or organization, whether or not for compensation, without the prior
written consent of the Company’s Board of Directors, and

(4) you will not directly or indirectly engage or participate in any business
that is competitive in any manner with the business of the Company.

However, you shall be permitted to continue to serve on the boards of directors
of the companies set forth on Exhibit A; provided, however, that you will devote
only such time to those companies as is required to properly discharge your
fiduciary duties and you shall, as situations allow, make a good faith effort to
resign from such boards as soon as practicable. Nothing in this letter agreement
will prevent you from accepting speaking or presentation engagements in exchange
for honoraria or from serving on boards of charitable organizations, or from
owning no more than 1% of the outstanding equity securities of a corporation
whose stock is listed on a national stock exchange.

 

1



--------------------------------------------------------------------------------

2. Effective Date. Subject to fulfillment of any conditions imposed by this
letter agreement, the terms of this agreement shall commence March 7, 2011.

3. Proof of Right to Work. For purposes of federal immigration law, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three business days of your date of hire, or our
employment relationship with you may be terminated.

4. Compensation. You will receive a base salary of $10,769.23 every two weeks,
which equates to $280,000 annually, on the Company’s regular payroll dates and
subject to applicable tax withholding. In addition, you will be eligible to
receive a 2011 bonus targeted at 50% of your base salary based on meeting
objectives and funding approved by the Compensation Committee. The Compensation
Committee will review your compensation on an annual basis based on your
performance and Calix’s performance.

5. Stock Option Grant. In connection with the commencement of your employment,
the Company will recommend that the Board of Directors grant you an option to
purchase 200,000 shares of the Company’s Common Stock (“Shares”), subject to the
terms of the Calix, Inc. 2010 Equity Incentive Award Plan (“Equity Plan”), with
an exercise price equal to the closing trading price of Calix common stock on
the date of the grant. This option will vest during the period that you remain
continuously employed by the Company at the rate of 25% of the Shares on the one
year anniversary of the Effective Date, with the remainder of the Shares vesting
monthly thereafter in equal installments over the next 36 months, subject to the
terms of the Equity Plan and a stock option agreement to be entered into between
you and the Company.

6. Benefits.

(a) Insurance Benefits. The Company will provide you with the opportunity to
participate in the standard benefits plans currently available to other
executive-level employees of the Company, subject to any eligibility
requirements imposed by such plans.

(b) Vacation; Sick Leave. You will be entitled to such number of paid vacation
days per year equivalent to that provided to other executive-level employees of
the Company. Vacation accrues ratably per pay period and may not be taken before
it is accrued.

(c) Business Expenses. The Company shall reimburse you, following submission of
appropriate documentation, for the reasonable travel, entertainment, cellular
telephone and other business expenses incurred in connection with your duties to
the Company, other than any expenses related to travel on personal or private
aircraft, subject to the Company’s expenditure and reimbursement guidelines.

7. Change in Control and Severance Plan. You will be eligible to participate in
the Calix, Inc. Executive Change in Control and Severance Plan (“CIC Plan”) as a
“Senior Executive” (as defined in the CIC Plan). A copy of the CIC Plan is
attached as Exhibit B.

 

2



--------------------------------------------------------------------------------

8. Confidential Information and Invention Assignment Agreement. Your acceptance
of this offer and commencement of employment with the Company is contingent upon
your continued adherence to the terms and conditions of the Company’s
Confidential Information and Invention Assignment Agreement. A copy of your
signed agreement is enclosed as Exhibit C.

9. No Conflicts. You understand and agree that by accepting this offer of
employment, you represent to the Company that your performance will not breach
any other agreement to which you are a party and that you have not, and will not
during the term of your employment with the Company, enter into any oral or
written agreement in conflict with any of the provisions of this letter or the
Company’s policies. You will not use or disclose to any person associated with
the Company, any confidential or proprietary information belonging to any former
employer or other third party with respect to which you owe an obligation of
confidentiality under any agreement or otherwise. The Company does not need and
will not use such information and we will assist you in any way possible to
preserve and protect the confidentiality of proprietary information belonging to
third parties. We also expect you to abide by any obligations to refrain from
soliciting any person employed by or otherwise associated with any former
employer and suggest that you refrain from having any contact with such persons
until such time as any non-solicitation obligation expires.

10. At-Will Employment. Your employment with the Company is on an “at will”
basis, meaning that either you or the Company may terminate your employment at
any time, with or without cause or advance notice, without further obligation or
liability other than as expressly set forth in this letter. The Company also
reserves the right to modify or amend the terms of your employment at any time
at its sole discretion with reasonable advance notice, subject to the provisions
of this letter. This policy of at-will employment is the entire agreement as to
the duration of your employment and may only be modified in an express written
agreement signed by an appropriate officer of the Company.

11. Equal Opportunity/Affirmative Action. As an employee, you will be expected
to adhere to the Company’s standards of professionalism, loyalty, integrity,
honesty, reliability and respect for all. The Company is an equal opportunity
and affirmative action employer that does not permit, and will not tolerate, the
unlawful discrimination or harassment of any employees, consultants, or third
parties on the basis of sex, race, color, religion, age, national origin or
ancestry, marital status, veteran status, mental or physical disability or
medical condition, sexual orientation, pregnancy, childbirth or related medical
condition, or any other status protected by law. Any questions regarding these
policies should be directed to Human Resources.

12. Disability Accommodation. Calix does not discriminate against disabled
applicants who are otherwise qualified and able to perform the essential
functions of a particular position. If you are an individual with a disability
and require reasonable accommodation in order to perform the essential functions
of your position, please contact Tish Rutledge, Director, Human Resources. If
the accommodation can be accomplished without creating an undue hardship, Calix
will be happy to cooperate in making this accommodation.

 

3



--------------------------------------------------------------------------------

We are all delighted to be able to extend you this offer and look forward to
working with you. To indicate your acceptance of the Company’s offer, please
sign and date this letter in the space provided below and return it to me. This
letter may not be modified or amended except by a written agreement, signed by
the Company and by you.

 

Very truly yours,

 

CALIX, INC.

    ACCEPTED AND AGREED: By:    /s/ Carl Russo     /s/ Michael Ashby      
Michael Ashby Print Name:    Carl Russo       Title:    President and Chief
Executive Officer     Date:   March 7, 2011        

Exhibit A: List of Board Commitments

Exhibit B: Calix, Inc. Executive Change in Control and Severance Plan

Exhibit C: Confidential Information and Invention Assignment Agreement

 

4